Citation Nr: 1441272	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-02 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with birth defects.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel




INTRODUCTION

The appellant is the daughter of a Veteran who had service in Vietnam.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decisional letter of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On February 27, 2014, prior to the promulgation of a Board decision on the matter, the appellant informed VA (by written correspondence) that she wished to withdraw her appeal seeking benefits under 38 U.S.C.A. § 1815 for a child born with birth defects; there is no question of fact or law remaining before the Board in this matter.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the appellant's expression of intent to withdraw her appeal, further discussion of the impact of the VCAA is not necessary.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

In correspondence received on February 27, 2014, the appellant indicated that she wished to withdraw her appeal seeking benefits under 38 U.S.C.A. § 1815 for a child born with birth defects.  Hence, there is no allegation of error or fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


